Citation Nr: 1141692	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California on behalf of the RO in Portland, Oregon.

In July 2011, the Veteran essentially indicated that he no longer desired a Board hearing on these matters.


FINDINGS OF FACT

1.  There has been no demonstration of current hearing loss disability for VA purposes by competent clinical evidence of record.

2.  Tinnitus was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay, evidence establishes a nexus or link between tinnitus and the Veteran's active service.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2008 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2008 letter, the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In July 2008 the Veteran underwent a VA audiological examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The July 2008 VA examiner elicited information concerning the Veteran's military service, and the noise exposure received therein.  The opinion considered the pertinent evidence of record, and included a specific reference to the Veteran's service enlistment and service separation examinations.  Supporting rationale was provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss and tinnitus as a result of serving in an artillery unit during service.  The Veteran's DD 214 reflects that his primary military occupational specialty was a field artillery personnel.

The Veteran's December 1966 service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
0
0
0
5

An August 1968 service treatment record noted that the Veteran complained that his ears were bothering him.  The Veteran had impacted cerumen, bilaterally; the Veteran's ears were washed.  The Veteran's remaining service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of tinnitus or of any hearing loss.  The August 1968 service separation examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

The Veteran denied that he had hearing loss or ear trouble on the corresponding August 1968 report of medical history.  The Board observes that the July 2008 VA examiner has stated that the Veteran's August 1968 service separation examination audiometric findings were likely inaccurate.

At a July 2008 VA audiological examination the Veteran indicated that he was exposed to noise from artillery fire during service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
30
LEFT
15
20
20
25
30

The reported audiometric findings did not demonstrate right ear or left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Speech recognition scores were right ear, 96 percent, and left ear, 100 percent.  The diagnosis was mild to moderate sensorineural hearing loss from 2000 Hertz through 8000 hertz in both ears.

As the Veteran's right ear and left ear hearing thresholds were not shown to exceed 20 decibels at any level between 500 and 4000, normal right ear and left ear hearing was demonstrated on examination for enlistment into service, and the presumption of soundness on induction attaches as to right and left ear hearing loss.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board notes that there has been no demonstration of current right ear or left ear hearing loss disability for VA purposes by competent clinical evidence of record.  38 C.F.R. § 3.385.  The Board concedes that the Veteran was exposed to acoustic trauma in service.  The Board notes, however, that hearing loss "disability" for VA purposes was not shown in service, and current right ear and left ear hearing loss disability has not been shown.

As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claim for service connection for right ear and left ear hearing loss disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for tinnitus, in an October 2009 statement the Veteran asserted that he had had a mild ringing in his ears ever since leaving service.  He also essentially stated that he had complained of having ringing in his ears when seeking treatment during service.  The Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board notes, however, that the August 1968 service treatment record does not reference any complaint concerning ringing in the ears.  Instead, the record notes that the Veteran's ears were bothering him, and that he had impacted cerumen and had to have his ears washed.

In short, tinnitus was not shown in service, and no health professional has linked such a disability to service.  In fact, the July 2008 VA examiner specifically indicated that the Veteran's tinnitus "was not characteristic of tinnitus associated with noise exposure."  As such, service connection for tinnitus is not warranted.

The Board notes that the Veteran is competent to provide testimony and statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure, tinnitus and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
With regard to the disabilities on appeal, the Board finds that the Veteran's statements as to continuity of symptomatology since service are less than credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran specifically denied that he had hearing loss or ear problems on the medical history report portion of the August 1968 service separation examination.  Moreover, the Board here observes that the July 2008 VA audiological examination report noted that the Veteran "could not recall tinnitus being present in the service."  Thus, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

Additionally, there is no indication that the Veteran has the necessary medical training to provide a probative opinion on a complex medical matter such as whether he has hearing loss or tinnitus is a result of noise exposure during his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   In this regard, the Board again notes that the July 2008 VA examiner specifically indicated that the Veteran's tinnitus "was not characteristic of tinnitus associated with noise exposure."

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


